 

Exhibit 10.2

Execution Version

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED SENIOR
SECURED TERM LOAN CREDIT AGREEMENT

 

This AMENDMENT NO. 1 (this “Amendment) dated as of September 16, 2016, is made
with respect to the Amended and Restated Senior Secured Term Loan Credit
Agreement, dated as of July 28, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among MEDLEY
CAPITAL CORPORATION, a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time party to the
Credit Agreement as lenders (the “Lenders”), ING CAPITAL LLC, as administrative
agent for the Lenders under the Credit Agreement (in such capacity, together
with its successors in such capacity, the “Administrative Agent”), and solely
for purposes of Section 2.9, MCC INVESTMENT HOLDINGS LLC, a Delaware limited
liability company (“MCCIH”), MCC INVESTMENT HOLDINGS SENDERO LLC, a Delaware
limited liability company (“MCCIHS”), MCC INVESTMENT HOLDINGS RT1 LLC, a
Delaware limited liability company (“MCC RT1”), MCC INVESTMENT HOLDINGS OMNIVERE
LLC, a Delaware limited liability company (“MCC Omnivere”), MCC INVESTMENT
HOLDINGS AMVESTAR, LLC, a Delaware limited liability company (“MCC Amvestar”),
MCC INVESTMENT HOLDINGS AAR, LLC, a Delaware limited liability company (together
with MCCIH, MCCIHS, MCC RT1, MCC Omnivere and MCC Amvestar, the “Subsidiary
Guarantors”, and together with the Borrower, the “Obligors”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement (as amended hereby).

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION I AMENDMENT TO CREDIT AGREEMENT

 

Effective as of the Effective Date (as defined below), and subject to the terms
and conditions set forth below, the Credit Agreement is hereby amended as
follows:

 

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms in the appropriate alphabetical order:

 

“‘Bail-In Action’ means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

 

 

 

 

“‘Bail-In Legislation’ means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.”

 

“‘EEA Financial Institution’ means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.”

 

“‘EEA Member Country’ means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.”

 

“‘EEA Resolution Authority’ means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”

 

“‘EU Bail-In Legislation Schedule’ means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”

 

“‘Write-Down and Conversion Powers’ means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

 

(b) Section 1.01 of the Credit Agreement is hereby amended by deleting the term
“Defaulting Lender” in its entirety and replacing it with the following defined
term in the appropriate alphabetical order (solely for the sake of convenience
in reviewing this Amendment, the language added in this definition of Defaulting
Lender is set forth in bold italics):

 

 2 

 

 

“‘Defaulting Lender’ means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans within three
(3) Business Days of the date required to be funded by it hereunder, unless, in
the case of any Loans, such Lender’s failure is based on such Lender’s
reasonable determination that the conditions precedent to funding such Loan
under this Agreement have not been met, such conditions have not otherwise been
waived in accordance with the terms of this Agreement and such Lender has
advised the Administrative Agent in writing (with reasonable detail of those
conditions that have not been satisfied) prior to the time at which such funding
was to have been made, (b) notified the Borrower, the Administrative Agent, or
any other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement that it
does not intend to comply with its funding obligations under this Agreement
(unless such writing or public statement states that such position is based on
such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) cannot be satisfied), (c) failed,
within three (3) Business Days after request by the Administrative Agent to
confirm in writing that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent), (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount (other
than a de minimis amount) required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) other than via an Undisclosed Administration, either (i) has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or has a
parent company that has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent, (ii) become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it or (iii) become the
subject of a Bail-in Action or has a parent company that has become the subject
of a Bail-in Action (unless in the case of any Lender referred to in this clause
(e) the Borrower and the Administrative Agent shall be satisfied in the exercise
of their respective reasonable discretion that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder); provided that a Lender shall not qualify as a Defaulting
Lender solely as a result of the acquisition or maintenance of an ownership
interest in such Lender or its parent company, or of the exercise of control
over such Lender or any Person controlling such Lender, by a Governmental
Authority or instrumentality thereof, or solely as a result of an Undisclosed
Administration, so long as such ownership interest or Undisclosed Administration
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

(c) Article III of the Credit Agreement is hereby amended by adding the
following new Section 3.21 at the end of such Article:

 

“SECTION 3.21         EEA Financial Institutions. No Obligor is an EEA Financial
Institution.”

 

 3 

 

 

(d) Section 6.05(e) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(e)          the Borrower may make other Restricted Payments (including the
repurchase by Borrower of its Equity Interests up to an aggregate amount not to
exceed $65,500,000 after the Restatement Effective Date), so long as on the date
of such payment and after giving effect thereto, (i) no Default shall have
occurred and be continuing, (ii) prior to and immediately after giving effect to
such payment, the Covered Debt Amount does not exceed 85% of the Collateral Base
and (iii) on the date of such Restricted Payment, the Borrower delivers to the
Administrative Agent a Collateral Base Certificate as of such date demonstrating
compliance with the foregoing after giving effect to such Restricted Payment;
provided that, solely in the case of Restricted Payments consisting of the
repurchase by the Borrower of its Equity Interests, such compliance may be
demonstrated on the next Collateral Base Certificate delivered pursuant to
Section 5.01(d).”

 

(e) Section 6.07(a)(ii)(x) of the Credit Agreement is hereby amended by deleting
the number “$400,000,000” therein and replacing it with the number
“$350,000,000”; and

 

(f) Section 6.07(e) of the Credit Agreement is hereby amended by deleting the
number “$400,000,000” therein and replacing it with the number “$325,000,000”.

 

(g) Article IX of the Credit Agreement is hereby amended by adding the following
new Section 9.17 at the end of such Article:

 

“SECTION 9.17 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

 4 

 

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

SECTION II MISCELLANEOUS

 

2.1.           Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date (the “Effective Date”) on which the Borrower and
each Subsidiary Guarantor party hereto have satisfied each of the following
conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02 of the Credit Agreement):

 

(a) Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent in form and substance:

 

(1) Executed Counterparts. From each of the Required Lenders, the Administrative
Agent and the Obligors, either (1) a counterpart of this Amendment signed on
behalf of such party or (2) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.

 

(2) Revolving Credit Amendment No. 1. The Amendment No. 1, dated as of the date
hereof, with respect to the Amended and Restated Senior Secured Revolving Credit
Agreement, dated as of July 28, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Revolving Credit Agreement”), among
the Borrower, the lenders party thereto and ING Capital LLC, as administrative
agent for the lenders under the Revolving Credit Agreement, duly executed and
delivered by each of the parties thereto.

 

(b) Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses owing related to this
Amendment and the Credit Agreement owing on Effective Date, including the
Amendment Fee (as defined below) due to any Lender on the Effective Date.

 

(c) Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

 

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

 

 5 

 

 

2.2.           Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the Effective Date and
after giving effect to this Amendment:

 

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantors enforceable in
accordance with its terms. The Credit Agreement, as amended by the Amendment,
constitutes the legal, valid and binding obligation of the Borrower enforceable
in accordance with its respective terms.

 

(b) The representations and warranties set forth in Article 3 of the Credit
Agreement as amended by this Amendment and the representations and warranties in
each other Loan Document are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Effective Date or as to any such representations and warranties that refer
to a specific date, as of such specific date, with the same effect as though
made on and as of the Effective Date.

 

(c) No Default or Event of Default has occurred or is continuing under the
Credit Agreement.

 

2.3.           Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

2.4.           Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent, (but excluding, for the avoidance of doubt,
the allocated costs of internal counsel).

 

2.5.           Amendment Fee. An amendment fee (the “Amendment Fee”) shall be
fully earned, due and payable on the Effective Date to any Lender party to this
Amendment in an amount equal to 0.25% of such Lender’s Loans under the Credit
Agreement as of the Effective Date.

 

2.6.           GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

2.7.           Incorporation of Certain Provisions. The provisions of Sections
9.01, 9.07, 9.09, 9.10 and 9.12 of the Credit Agreement are hereby incorporated
by reference with respect to Section I.

 

 6 

 

 

2.8.           Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, the Borrower or the Subsidiary
Guarantors under the Credit Agreement or any other Loan Document, and, except as
expressly set forth herein, shall not alter, modify, amend or in any way affect
any of the other terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Person to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions
amended herein of the Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment and each
reference in any other Loan Document shall mean the Credit Agreement as amended
hereby. This Amendment shall constitute a Loan Document.

 

2.9.           Consent and Affirmation. Without limiting the generality of the
foregoing, by its execution hereof, each of the Borrower and the Subsidiary
Guarantors hereby to the extent applicable as of the Effective Date (i) consents
to this Amendment and the transactions contemplated, (ii) agrees that the
Guarantee and Security Agreement and each of the other Security Documents is in
full force and effect, (iii) confirms its guarantee (solely in the case of
Subsidiary Guarantors) and affirms its obligations under the Guarantee and
Security Agreement and confirms its grant of a security interest in its assets
as Collateral for the Secured Obligations (as defined in the Guarantee and
Security Agreement), and (iv) acknowledges and affirms that such guarantee
and/or grant is in full force and effect in respect of, and to secure, the
Secured Obligations (as defined in the Guarantee and Security Agreement).

 

[Signature pages follow]

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  MEDLEY CAPITAL CORPORATION, as Borrower         By: /s/ Richard T. Allorto,
Jr.   Name: Richard T. Allorto, Jr.   Title: Chief Financial Officer

 

[Amendment No. 1 to Amended and Restated Term Loan Credit Agreement]

 

 

 

 

  MCC INVESTMENT HOLDINGS LLC, as Subsidiary Guarantor         By: /s/ Richard
T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief Financial Officer

 

[Amendment No. 1 to Amended and Restated Term Loan Credit Agreement]

 

 

 

 

  MCC INVESTMENT HOLDINGS SENDERO LLC, as Subsidiary Guarantor         By: /s/
Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief Financial
Officer

 

[Amendment No. 1 to Amended and Restated Term Loan Credit Agreement]

 

 

 

 

  MCC INVESTMENT HOLDINGS RT1 LLC, as Subsidiary Guarantor         By: /s/
Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief Financial
Officer

 

[Amendment No. 1 to Amended and Restated Term Loan Credit Agreement]

 

 

 

 

  MCC INVESTMENT HOLDINGS OMNIVERE LLC, as Subsidiary Guarantor         By: /s/
Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief Financial
Officer

 

[Amendment No. 1 to Amended and Restated Term Loan Credit Agreement]

 

 

 

 

  MCC INVESTMENT HOLDINGS AMVESTAR, LLC, as Subsidiary Guarantor         By: /s/
Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief Financial
Officer

 

[Amendment No. 1 to Amended and Restated Term Loan Credit Agreement]

 

 

 

 

  MCC INVESTMENT HOLDINGS AAR, LLC, as Subsidiary Guarantor         By: /s/
Richard T. Allorto, Jr.   Name: Richard T. Allorto, Jr.   Title: Chief Financial
Officer

 

[Amendment No. 1 to Amended and Restated Term Loan Credit Agreement]

 

 

 

 

  ING CAPITAL LLC, as Administrative Agent and a Lender         By: /s/ Patrick
Frisch   Name: Patrick Frisch   Title: Managing Director         By: /s/ Kunduck
Moon   Name: Kunduck Moon   Title: Managing Director

 

[Amendment No. 1 to Amended and Restated Term Loan Credit Agreement]

 

 

 

 

  GOLDMAN SACHS BANK USA, as a Lender         By: /s/ Mehmet Barlas   Name:
Mehmet Barlas   Title: Authorized Signatory

 

[Amendment No. 1 to Amended and Restated Term Loan Credit Agreement]

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION, as a Lender         By: /s/ Richard Andersen  
Name: Richard Andersen   Title: Designated Signer

 

[Amendment No. 1 to Amended and Restated Term Loan Credit Agreement]

 

 

 

 

  CITY NATIONAL BANK, as a Lender         By: /s/ Brandon L. Feitelson   Name:
Brandon L. Feitelson, C.F.A.   Title: Senior Vice President

 

[Amendment No. 1 to Amended and Restated Term Loan Credit Agreement]

 

 

 

 

  SIGNATURE BANK, as a Lender         By: /s/ Richard Ohl   Name: Richard Ohl  
Title: Vice President

 

[Amendment No. 1 to Amended and Restated Term Loan Credit Agreement]

 

 

 

 

  ALOSTAR BANK OF COMMERCE, as a Lender         By: /s/ Edward Carpenter   Name:
Edward Carpenter   Title: Director

 

[Amendment No. 1 to Amended and Restated Term Loan Credit Agreement]

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender         By: /s/ Michael Kusner   Name:
Michael Kusner   Title: Vice President       [Amendment No. 1 to Amended and
Restated Term Loan Credit Agreement]      

 

 

 

   

  CIT FINANCE LLC, as a Lender         By: /s/ Robert L. Klein   Name: Robert L.
Klein   Title: Director

 

[Amendment No. 1 to Amended and Restated Term Loan Credit Agreement]

 

 

 